Petition for Permissive Appeal Denied and Memorandum Opinion filed
May 28, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00390-CV

           GRACE INSTRUMENT INDUSTRIES, LLC, Appellant

                                       V.

 MELDEN SCHMIDT AND OFI TESTING EQUIPMENT, INC., Appellees

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-33726

                 MEMORANDUM                     OPINION


      On April 30, 2015, appellant Grace Instrument Industries, LLC filed a
petition for permissive appeal in this court. See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014 (West 2015); see also Tex. R. App. P. 28.3. In the petition, appellant
asked this court to review the trial court’s interlocutory order granting summary
judgment in favor of appellees.
      Appellant has not provided this court with a written order issued by the trial
court permitting appellant’s appeal of the interlocutory order. See Tex. Civ. Prac.
& Rem. Code Ann. § 51.014(d); Tex. R. App. P. 28.3(a). Accordingly, we deny
appellant’s petition for permissive appeal.

                                   PER CURIAM

Panel consists of Justices Boyce, McCally, and Busby.




                                          2